Citation Nr: 0513705
Decision Date: 05/19/05	Archive Date: 09/19/05

DOCKET NO. 02-06 214                        DATE MAY 19 2005

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUE

1. Entitlement to a rating in excess of 10 percent prior to August 20, 2004, for bipolar affective disorder.

2. Entitlement to a rating in excess of 30 percent from August 20, 2004, for bipolar affective disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from November 1961 until May 1963.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.

This matter was previously before the Board in October 2003. At that time, a remand was ordered to accomplish additional development.

FINDINGS OF FACT

1. Prior to August 20, 2004, the veteran's bipolar affective disorder was manifested by complaints of poor sleep, lack of concentration, memory deficits and intermittent episodes of depression and anxiety; objectively, the evidence reveals slight depression and concentration problems, without speech or thought disorders and with GAF scores between 75 and 80.

2. From August 20, 2004, the veteran's bipolar affective disorder is manifested by complaints of poor sleep, lack of concentration, memory deficits and intermittent episodes of depression and anxiety; objectively, the evidence reveals intermittent depression and concentration problems, mild in degree, without speech or thought disorders and with GAF scores between 70 and 75.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for bipolar affective disorder prior to August 20,2004, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.125, 4.126, 4.130, Diagnostic Code 9432 (2004).

- 2



2. The criteria for a rating in excess of 30 percent for bipolar affective disorder from August 20, 2004, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.125, 4.126, 4.130, Diagnostic Code 9432 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act (VCAA). This new law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duties to notify and to assist claimants in the development of their claims. First, the VA has a duty to notify the appellant and his representative, if represented, of any information and evidence needed to substantiate and complete a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002). In this regard, VA will inform the appellant of which information and evidence, if any, that he is to provide and which information and evidence, if any, VA will attempt to obtain on his behalf. VA will also request that the appellant provide any evidence in his possession that pertains to the claim. Second, the VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in March 2004 apprised the appellant of the information and evidence necessary to substantiate his claims. Such correspondence also apprised him as to which information and evidence, if any, that he is to provide, and which information and evidence, if any, VA will attempt to obtain on his behalf. He was also advised to send any evidence in his possession, pertinent to the appeal, to VA. As such, the Board finds that the correspondence satisfied VA's duty to notify the veteran, as required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).

It is also noted that a recent case of the United States Court of Appeals for Veterans Claims (Court) held that compliance with 38 U.S.C.A. § 5103 required that the

- 3 



VCAA notice requirement be accomplished prior to an initial unfavorable determination by the agency of original jurisdiction. See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II). However, in the present case, adequate VCAA notice was not provided to the veteran prior to the initial AOJ adjudication denying the claim. Thus, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. While the Court did not specify how the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant. There is no basis for concluding that harmful error occurs simply because a claimant receives VCAA notice after an initial adverse adjudication.

In reviewing AOJ determinations on appeal, the Board is required to review the evidence of record on a de novo basis and without providing any deference to the AOJ's decision. As provided by 38 U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary, and such final decisions are made by the Board. Because the Board makes the final decision on behalf of the Secretary with respect to claims for veterans benefits, it is entirely appropriate for the Board to consider whether the failure to provide a pre-AOJ initial adjudication constitutes harmless error, especially since an AOJ determination that is "affirmed" by the Board is subsumed by the appellate decision and becomes the single and sole decision of the Secretary in the matter under consideration. See 38 C.F.R. § 20.1104. Further, a claimant is not compelled under 38 U.S.C. § 5108 to proffer new and material evidence simply because an AOJ decision is appealed to the Board. Rather, it is only after a decision of either the AOJ or the Board becomes final that a claimant has to surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

- 4


Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. While the notice provided to the veteran was not given prior to the first AOJ adjudication of the claim, the notice was provided by the AOJ prior to the transfer and certification of his case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, not withstanding Pelegrini II, to decide the appeal would not be prejudicial error to him.


The Court in Pelegrini II also held, in part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. This new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(I). See VAOPGCPREC 01-2004. As discussed above, the Board has found that the appellant was provided every opportunity to identify and submit evidence in support of his claim.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error). In this case, because each of the four content requirements of a VCAA notice has been fully satisfied, any deficiency as to the timing of VCAA notice to the appellant is harmless error.

Duty to Assist

With regard to the duty to assist, the claims file contains reports of VA post service treatment and examination. Additionally, the veteran has submitted various

- 5 



statements in support of his claim. The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding medical evidence with respect to the veteran's claim.

Further regarding the duty to assist, a VA examination report dated in August 2004 references a Social Security Administration (SSA) disability determination for the veteran, rendered in October 2003. A copy of that decision is not of record. However, relevant portions of that document are cited in the VA examination report. Moreover, it is noted that such SSA decision would have considered the veteran's current state of disability. Therefore, because all current medical evidence pertinent to the veteran's claim of entitlement to VA compensation has been obtained and associated with the claims file, as previously discussed, the absence of any SSA determination does not prejudice the veteran here.

Based on the foregoing, the Board fmds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the

- 6


evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. 38 C.F.R. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rating mental disabilities

Bipolar affective disorder is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9432 (2004).

The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100% - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70% - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

- 7 


"50% - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30% - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

0% - A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9432 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 71 to 80 is defined as transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight

- 8 



impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).

- 9


A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes] .

1. Entitlement to a rating in excess of 10 percent prior to August 20, 2004

Factual background

VA treatment reports dated from November 2000 to July 2001 reveal a fairly euthymic mood.

In September 2001, the veteran was examined by VA. He complained of sleep disturbance. He admitted to some depression but stated that his symptoms had improved greatly since he began taking Lithium. He did note, however, that his poor sleep was attributable to Lithium in that it made him thirsty, causing him to drink more and hence awaken at night to urinate.

The veteran did not endorse obsessional thinking or compulsive behavior and he was able to maintain the activities of daily living. He reported anxiety at times. The veteran stated that he preferred to be 'alone than to be around people. His energy level was good though his concentration was reportedly poor at times. He endorsed a history of impulse control problems exhibited by excessive spending and reckless behavior, both prior to taking Lithium. He denied suicidal or homicidal ideation. He had not experienced symptoms consistent with mania for at least 5 to 10 years.

Regarding family background, the veteran was in a 30-year marriage. He had never been married before.

- 10 



With respect to occupational history, the veteran had recently quit a position at a furniture store because he "couldn't take it anymore." The veteran was referring to physical pain from a back problem that was exacerbated by his occupation. He had worked at that furniture company for 23 years. Prior to that, he had worked 13 years with another furniture company. The veteran also stated that he was once fired from a position for smoking on the job.

Regarding leisure activities, the veteran enjoyed watching television, walking, talki_g to his children and spending time with his grandchildren. He also went to parks, looking for deer and squirrels. He had previously enjoyed dancing, but had to stop that activity due to physical ailments.

Objectively, the veteran was pleasant and appeared casually dressed. He was oriented and had good eye contact. He otherwise interacted appropriately throughout the interview. The veteran displayed good immediate recall, and had lesser success recalling items after 5 minutes. His speech was normal in cadence and volume. His thoughts were goal-directed. The veteran was able to perform simple and two-step calculations with no notable difficulty. He erred when spelling "world" backward, but answered correctly on a second opportunity. His affect was appropriately bright and motor movement was notable for a very fine tremor consistent with Lithium or depakote use. His insight and judgment were intact. He was assigned a GAF score of 75 to 80.

After the interview, the VA examiner commented that the veteran experienced mild
symptoms of depression. It was noted that the veteran stated that he felt that he was doing relatively well about 20 days per month, with minimal symptomatology. The examiner concluded that the veteran's bipolar affective disorder impacted his living only to a minor degree and then only intermittently.

An October 2001 VA outpatient treatment report indicates intermittent worry that caused the veteran to stay home and isolate himself. He stated that he was sleeping well and was not depressed. The veteran voiced similar complaints again in January 2002. At that time, he also complained of poor memory and tremors, which were noticeable.

- 11 



In a January 2002 statement, the veteran explained that his hands shook when eating or holding tools. He again explained that his memory was worsening and that he was insecure and isolating to a greater extent.

A July 2002 VA outpatient treatment report noted more troublesome tremors. Again, the veteran stated that he slept without problems but had intermittent worry leading to isolation. Some adjustments had been made to his medicine regimen, with adverse side effects. Changes were to be made to quell such side effects.

In an October 2002 VA progress report, the veteran stated that he felt much more normal after a recent decrease of his Lithium dosage. Ativan was discontinued after the veteran became disoriented as a side effect.

A November 2002 VA outpatient treatment note indicated that the veteran's wife had called to report that he was agitated and pacing about in response to receiving the RO's statement of the case. He had previously had an adverse reaction to Zyprexa, and she was going to call the pharmacy to fill his Seroque1 prescription.

VA outpatient treatment records dated in October 2003 and April 2004 reveal a euthymic mood. The veteran was satisfied with his medications on those occasions.

Analysis

For the period prior to August 20, 2004, the veteran is assigned a 10 percent evaluation for bipolar affective disorder pursuant to Diagnostic Code 9432. In order to be entitled to the next-higher 30 percent evaluation under that code section, the evidence must demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events ).

- 12



The Board has reviewed the competent evidence and finds no support for an increased rating for the period prior to August 20, 2004. Rather, the Board concludes that the currently assigned 10 percent evaluation appropriately reflects the veteran's present disability picture at that time. In so finding, it is acknowledged that the evidence shows complaints of sleep disturbance, depression and memory loss. However, as indicated at the September 2001 VA examination, the VA examiner found the veteran's depression symptoms to be mild. Moreover, his symptoms were intermittent rather than continuous. Indeed, the veteran himself stated that about 20 days per month he felt that he was doing relatively well, with minimal symptomatology. It was determined that, overall, the veteran's bipolar affective disorder impacted his living only to a minor degree.

In further finding that the next-higher 30 percent disability evaluation is not warranted prior to August 20, 2004, it is noted that the evidence fails to reveal panic attacks or suspiciousness. Rather, the veteran only reported intermittent periods of anxiety. Furthermore, the veteran's GAF score range of 75 to 80, assigned in September 2001 reflects, at worst, transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork). Indeed, a GAF finding in excess of 80 signifies absent or minimal symptoms, good functioning in all areas, with no more than everyday problems and concerns.

Based on the foregoing, then, the Board finds no basis for a rating in excess of 10 percent prior to August 20, 2004, for the veteran's bipolar affective disorder. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's bipolar affective disorder caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered

- 13 



impracticable. Hence, assignment of an extra-schedular evaluation under 38 C.F .R. § 3.321 (2004) is not warranted.

II. Entitlement to a rating in excess of 30 percent from August 20, 2004

Factual background

The veteran was most recently examined by VA in August 2004. The veteran was in a 33-year marriage. He had two adult sons. The veteran did volunteer work in a nursing home and drove close to his home. He also indicated physical complaints, such as arthritis in his back and legs, which forced him to quit his position sanding furniture.

The veteran stated that he had his ups and downs. On some days he was loath to go out in public and meet new people. He also described sleeping problems. On good days, his symptoms were in remission. His good day to bad day ratio was 50:50. The veteran continued a regimen of medication to include Ativan, Depakote, Lithium and Seroquel.

The veteran described a typical day as watching television, taking walks, washing dishes in the home, and visiting his mother in a nearby nursing home. He typically cooked his own breakfast and lunch, and denied problems with the activities of daily living. Other activities included exercising on a rowing machine, working in the garden and spending time with his cat.

Regarding his mood, the veteran stated that most days he was not very happy but was not very sad either. He reported a good appetite and energy level but had problems with concentration. He stated that he had episodes of depression once or twice a month, lasting a day or two per occurence. He denied any suicidal or homicidal ideation. He had a remote history of manic episodes.

Objectively, the veteran was pleasant and casually dressed. He acted appropriately during the examination. The veteran was oriented and had good eye contact. He was able to recall three of three objects immediately. After five minutes, he was

- 14



able to recall one of three items. The other two objects were not recalled, even with two hints. There were no speech abnormalities. The veteran displayed occasional word-finding difficulty, but his thought processes were otherwise goal-directed. He was able to perform simple addition without difficulty. A simple subtraction problem required three attempts to reach the correct answer. He correctly answered a two-step calculation. He also was able to spell "world" forward and backward. He named two similarities between a lake and a river and successfully named three differences between an apple and orange. His affect was slightly blunted but he smiled at appropriate times and again was spontaneous and pleasant. A very mild tremor was noted in the hands, consistent with lithium use. Judgment and insight were intact. The veteran was assigned a GAF score of 70 to 75.

Following the examination, the examiner noted that the veteran suffered from occasional episodes of depression during which he experienced sleep dysfunction and avoidance of others. It was noted, however, that the veteran was able to maintain a consistent schedule of volunteering at a nursing home. Further, while the veteran displayed mild concentration deficits, his overall symptomatology only caused a mild to at most moderate impact on social and occupational functioning.

Analysis

From August 20, 2004, the veteran is assigned a 30 percent evaluation for bipolar affective disorder pursuant to Diagnostic Code 9432. In order to be entitled to the next-higher 50 percent evaluation under that code section, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

The Board has reviewed the competent evidence and finds no support for an increased rating. Rather, the Board concludes that the currently assigned 30 percent

- 15 



evaluation appropriately reflects the veteran's disability picture for the period in question. In so finding, it is noted that the evidence fails to reveal any speech difficulties. To the contrary, upon VA examination in August 2004, the veteran's speech was normal in cadence and volume. The evidence also fails to establish difficulty understanding complex commands. Rather, the veteran was shown to be adept at performing two-step calculations upon VA examination in August 2004. Additionally, the competent medical records do not reveal flattened affect. At worst, his affect was slightly blunted. Moreover, there was no showing of impaired judgment or abstract thinking. Indeed, his judgment was intact upon the August 2004 VA examination. That evaluation also revealed decent understanding of similarities and differences, hence showing abstraction ability.

The evidence of record does reveal some deficit in memory and concentration. The evidence also shows occasional episodes of depression and anxiety. During such instances, which occurred approximately twice per month, the veteran self-isolated. However, the evidence also shows that about 50 percent of the time the veteran was essentially symptom free. To the extent that any symptoms consistent with a 50 percent disability, such as disturbances in mood, might be found, the VA examiner in August 2004 noted that the veteran's bipolar affective disorder had only mild or at most moderate impact on social and occupational functioning. In support of that conclusion, the VA examiner observed that the veteran was able to maintain a consistent schedule of volunteering at a nursing home.

In finding that the next-higher 50 percent disability evaluation for bipolar effective disorder is not justified for the period in question, the Board also relies on the veteran's GAF scores. In August 2004, he was assessed a GAF score of 70 to 75. A GAF score of 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A GAF in excess of 70 is indicative of transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork). Such GAF findings do not indicate more moderate-to-severe levels of

- 16 



social and/or occupational impairment required for the next-higher 50 percent rating under Diagnostic Code 9432.

In conclusion, the currently assigned 30 percent evaluation for bipolar affective disorder is appropriate for the period beginning August 20, 2004, and there is no basis for a higher rating at this time. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49,54-56 (1990).

Finally, the evidence does not reflect that the disability at issue caused marked
interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable. Hence, assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2004) is not warranted.

ORDER

A rating is excess of 10 percent prior to August 20, 2004, for bipolar affective disorder is denied.

A rating is excess of 30 percent from August 20, 2004, for bipolar affective disorder is denied.

	U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

- 17 




